DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a Final Office Action rejection on the merits. Applicant’s amendments to claims 1-5 and 7-11, filed March 17th, 2021, have been entered. Newly presented claims 13-16, filed March 17th, 2021, have also been entered. Claims 1-16 are currently pending and have been addressed below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0078980, filed on July 6th, 2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The current claims are being examined according to the earliest effective filing date, July 3rd, 2019. An earlier effective filing date of July 6th, 2018 may be granted upon receipt of a certified English translation. 
Claim Objections
Claims 2-3 and 8-9 are objected to for minor informalities. Applicant has amended claim 2, filed March 17th, 2021, to state, “analyzing other subscriber that approaches the subscriber to within a threshold distance based on the photographing image…” The Examiner believes the added “to” in the limitation of “the subscriber to within a threshold” is not needed. The scope of “analyzing within a threshold distance” is found to mean analyzing subscribers within a defined per se regarding the scope of “analyzing to within a threshold distance,” however Applicant’s intended scope is unclear to the Examiner, and is assumed to be a grammatical error. For the purposes of the present Office Action, the Examiner will interpret this limitation as “analyzing within a threshold distance,” as discussed above. 	Additionally, the Examiner requests correction of “analyzing other subscriber” to, as an example, “analyzing another subscriber,” or “analyzing at least one other subscriber” to ensure Applicant’s invention is clearly and distinctly claimed. 	Claims 3 and 8-9 are objected to for similar reasons. Appropriate correction is required. The Examiner reserves the right to reject the aforementioned claims under 35 U.S.C. 112(b), should no corrections be made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a service device comprising… a communication device to communicate with a subscriber terminal which is external to the service device, the communication device is to receive, from the subscriber terminal, location information of the subscriber terminal…" in lines 1-6. The scope of Applicant’s claimed invention is unclear. In one 
	As an example, Applicant may amend claim 1 to state:
	"a communication device to communicate with a subscriber terminal,  wherein the communication device …"  or	"a communication device to communicate with a subscriber terminal, wherein the subscriber terminal …" or	"a communication device to communicate with a subscriber terminal, wherein the communication device and subscriber terminal are external to the service device, the communication device is to receive, from the subscriber terminal, location information of the subscriber terminal…" 
The Examiner notes that Applicant’s “service device” may not both comprise a communication device, in addition to being external to said communication device. should Applicant desire the scope of claim 1 to include the “communication device” being external to the service device – further corrections to claim 1’s preamble (i.e., a service device comprising…) are required. Because Applicant’s “service device” comprises a “communication device,” the communication device cannot be external to the service device given the BRI of the current claims. In the present Office Action, the above limitation of claim 1 will be interpreted as the subscriber terminal is external to the service device. Applicant has recited such limitation in line 3 of claim 7		Claims 2-6 and 13-14 are also rejected, as they are dependent on claim 1. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (e.g. a law of nature, natural phenomenon, or abstract idea) without significantly more. 
	In a test for patent subject matter eligibility, claims 1-3, 7-9, and 13-16 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below.
	Independent claims 1 and 7 recite a service device and method for identifying subscribers and analyzing state information for providing an advertisement. Under Step 2A, Prong I, claims 1 and 7 are directed to an abstract idea without significantly more, as the claims recite a judicial exception. Providing an advertisement according to the analyzed state information is considered to be an abstract idea, specifically, certain methods of organizing human activity (e.g., advertising activities or behaviors). Therefore, under Step 2A, Prong I, claims 1 and 7 recite an abstract idea. 
	Step 2A, Prong II, is used to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. Claim 1 recites a processor to control operations to provide content, a communication device to receive information, and a memory for storing at least one command. Applicant has also claimed a subscriber terminal. While said terminal is not explicitly claimed, the terminal will be considered as an additional element in effort of compact prosecution. These additional elements are not found to integrate the judicial exception into a practical application. Alone and in combination, 
	Claims 1 and 7 do not include any additional elements, alone and in combination, that result in the claim amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements discussed amount to no more than mere instructions to apply an exception using generic computer components, e.g. processor. Additionally, there is no improvement in the functioning of the computer or technological field, e.g. providing an advertisement according to analyzed state information, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible.
	Dependent claims 2-3, 8-9, and 13-16 recite the device and method of claims 1 and 7. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. The additional limitation of claims 2-3, and 8-9 are found to recite a judicial exception. Claims 2-3 and 8-9 disclose determining a correlation (or lack thereof) between subscribers, designating the subscriber and the other subscriber as a state or location-based advertisement group, and providing an identical advertisement on the basis of state information or location within an advertisement group. These limitations recite an abstract idea, specifically, certain methods of organizing human activity (e.g., advertising activities or behaviors). Claims 13-16 are found to simply narrow the abstract idea present in the claims from which they depend. Therefore, under Step 2A, Prong I, claims 2-3, 8-9, and 13-16 recite an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 7, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avegliano et al. (US 2018/0268440 A1), hereinafter Avegliano.
	As per claim 7, Avegliano discloses a method of operating a service device, the method comprising: 
	receiving, from a subscriber terminal external to the service device, location
information of the subscriber terminal ([0039] the system may identify public rendering devices available at the customer's current location. For example, a location or locations in the area where one or more devices [subscriber terminal] are installed may be identified by accessing a specification that defines where such devices [subscriber terminal] are in the area. For example, a financial center or bank may have a list with the Internet Protocol (IP) addresses and geo-location of displays it owns to where multimedia contents can be broadcasted. Examples of such devices may include a television or computer with display screens. Whether a public rendering device is located or installed within a defined distance of the customer's current location may be determined to identify one or more available devices [0054] The hardware processor 502 [service device] may identify a rendering device 504 such as a display device [subscriber terminal] available at the user's location [FIG. 5] Rendering deice 504 is external to processor 502 [0032] FIGS. 1A and 1B show a diagram illustrating a method of the present disclosure in one embodiment. The method may be performed by one or more hardware processors, for example, coupled to a storage device. One or more hardware processors may connect to a communication network, for example, for communicating with other devices and/or See also [0059]);	identifying, at the service device, a subscriber located in a subscriber analysis area based on the received location information of the subscriber terminal ([0035] at 108, a user entering an area or premise of the enterprise (e.g., a financial center) may be detected [0039] At 120, the system and/or method may identify public rendering devices available at the customer's current location… a location or locations in the area where one or more devices are installed may be identified … [0040]-[0044] discloses multiple identification techniques applied after step 120, identifying subscriber terminal locations); and 
	receiving, at the service device, a photographing image obtained by photographing the subscriber analysis area ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images);	analyzing, at the service device, state information of the subscriber based on the received photographing image ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images)
	and providing, to the subscriber terminal, an advertisement according to the analyzed state information ([0054] The system may include… a rendering device 504 such as 
	As per claim 11, Avegliano disclose the method of claim 7, and Avegliano also discloses the following:
	wherein the analyzing the state information of the subscriber includes identifying a particular object having similarity with a reference object image for recognizing the subscriber from objects within the photographing image and analyzing state information of the particular object as the state information of the subscriber ([0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system. The hardware processor 502 identifies the user 510 [subscriber] based on analyzing the images of the user [particular object]. For instance, image recognition system may analyze and compare the image of a user [photographing image] with known or previously stored images [reference object image] to recognize or identify the user 510 [subscriber]. The hardware processor may retrieve from the database 506, a user profile associated with the user 510 based on the identifying).  
As per claim 12, Avegliano discloses the method of claim 11, and Avegliano also discloses the following:
	wherein the reference object image is learned from a registration image pre-registered in connection with the subscriber and the registration image includes an image uploaded to a particular Social Network Service (SNS) of the subscriber ([0020] The system… may create and/or store a database containing image of faces of multiple customers. The database may incrementally augmented over time with additional data (e.g., additional images [registration image] of existing customers [pre-registered in connection with the subscriber]... The system may communicate with multiple data sources to receive or obtain input to identify, recognize and or track people coming and going at the location, and to compute users' attention, emotional, and well-being data (e.g.…. social media, interaction with apps) [0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated, for example, using image recognition and sentiment analysis of content recently posted in social networks (e.g., the customer's online posting on social network or media or another online channel in the past defined period of time may be examined to determine the customer's sentiment). 
	As per claim 15, Avegliano discloses the method of claim 7. Avegliano discloses the following:
	wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] , and the service device is to receive the photo of the subscriber analysis area from the photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images [0054] The hardware processor 502 [service device] may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera [photographing device])
	As per claim 16, Avegliano discloses the method of claim 15. Avegliano discloses the following:
	wherein the photographing device is a CCTV device ([0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system [CCTV]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Higgins et al. (US 2010/0179874 A1), hereinafter Higgins. 
	As per claim 1, Avegliano discloses a service device comprising: 
a processor configured to control operations to provide an advertisement ([0054] The hardware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile [0060] processor 12 may include a module 30 that performs the methods described herein); 	a [service] device to communicate with a subscriber terminal which is external to the service device, the [service] device is to receive, from the subscriber terminal, location information of the subscriber terminal ([0039] the system may identify public rendering devices available at the customer's current location. For example, a location or locations in the area where one or more devices [subscriber terminal] are installed may be identified by accessing a specification that defines where such devices [subscriber terminal] are in the area. For example, a financial center or bank may have a list with the Internet Protocol (IP) addresses and geo-location of displays it owns to where multimedia contents can be broadcasted. Examples of such devices may include a television or computer with display screens. Whether a public rendering device is located or installed within a defined distance of the customer's current location may be determined to identify one or more available devices [0054] The hardware processor 502 [service device] may identify a rendering device 504 such as a display device [subscriber terminal] available at the user's location [FIG. 5] Rendering deice 504 is external to processor 502 [0032] FIGS. 1A and 1B show a diagram illustrating a method of the present disclosure in one embodiment. The method may be performed by one or more hardware processors, for example, coupled to a storage device. One or more hardware processors may connect to a communication network, for example, for communicating with other devices and/or processors. See also [0059]); and 
	a memory configured to store at least one command executed through the processor ([0060] The module 30 may be … loaded from memory 16, storage device 18), 
	wherein the at least one command comprises: 
	an identification command configured to identify a subscriber located in a subscriber analysis area based on the received location information of the subscriber terminal; ([0035] at 108, a user entering an area or premise of the enterprise (e.g., a financial center) may be detected [0039] At 120, the system and/or method may identify public rendering devices available at the customer's current location… a location or locations in the area where one or more devices are installed may be identified … [0040]-[0044] discloses multiple identification techniques applied after step 120, identifying subscriber terminal locations); and 
	an analysis command configured to analyze state information of the subscriber based on a photographing image obtained by photographing the subscriber analysis area ([0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison [0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images) and 
	to provide, to the subscriber terminal, an advertisement according to the analyzed state information ([0054] The system may include… a rendering device 504 such as a display device [subscriber terminal] coupled to the hardware process [0018] multimedia presentations (e.g., financial advertisements) [0040] At 122, the system and/or method may automatically compute optimized sequence of multimedia content to display, for example, to a customer or a group of customers in the location. [0041] At 124 , the system and/or method may render the optimized sequence of multimedia content generated at 122, in public devices available in given 
	While Avegliano discloses communicating location information to a service device, they fail to explicitly recite a communication device. Higgins discloses the following:
	[a service device comprising] a communication device to communicate with a subscriber terminal, the communication device is to receive, from the subscriber terminal, location information of the subscriber terminal: ([0193] The user information for each person may be actively provided by the person, collected from user devices [subscriber terminals] through communication network 102 (FIG. 1) and/or another channel, provided from some other network, system or database that aggregates such data, or by any combination of the foregoing. [0207] user information may include deduced information [which] may compromise present location. [0232] Processor 3704 is connected to a communication infrastructure 3702 [communication device], such as a communication bus [0230], [FIG. 37] Computer 3700, i.e., service device).	In effort of compact prosecution, the Examiner notes that Higgins also discloses the following limitations:	[identifying] a subscriber [location] based on the received location information of a subscriber terminal ([0195] Spatial data 3202 may be any information associated with a location of a user and/or an electronic device associated with the user. For example, spatial data 3202 may include any passively-collected location data, Such as… global positioning service (GPS) data… Spatial data 3202 may be obtained by tracking the path and state of an electronic device (e.g., a user device 502 in FIG. 5) associated with the user); and
	To provide, to the subscriber terminal, an advertisement according to the analyzed state information ([0072] media object metadata engine 104 receives media objects 116, and generates processed media objects 118, which may be transmitted to one or more 
	Avegliano and Higgins are analogous references, as both disclose detecting a location of a user/subscriber in a given area, and providing advertisements based on state information. Avegliano discloses a subscriber terminal which is external to a service device, the service device capable of receiving location information of the subscriber terminal. However, Avegliano fails to explicitly disclose that the service device has a communication unit able to perform these functions. Higgins discloses a service device comprising a communication device, a communication device to receive, from the subscriber terminal, location information of the terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Avegliano motivates the recitation of a communication unit, as they disclose subscriber terminals with IP addresses, geolocation features, as well as the capability to communicate between devices. It is well known to those in the art that such embodiments would not be possible without a communication unit, or the like. Merely combining Higgin’s communication unit would have yielded predictable results to one of ordinary skill in the art. 
	As per claim 2, Avegliano and Higgins disclose the service device of claim 1, and Avegliano also discloses the following:
wherein the at least one command comprises a designation command configured for:	analyzing other subscriber that approaches the [display device] to within a threshold distance based on the photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522), 	determining a correlation between the subscriber and the other subscriber ([0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first, i.e., customer’s with correlated state information, such as a high stress level, will view the same advertisement selected on the basis of state information);
	designating the subscriber and the other subscriber as a state-based advertisement group when the correlation between the subscriber and the other subscriber is determined, and providing, to the subscriber terminal,  an advertisement based on state information of at least one of the subscriber and the other subscriber within the state-based advertisement group. ([FIGS. 2A-2C, 3-4] [0050] FIG. 2B shows a data structure storing customer's emotion level [state information] [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. 
	While Avegliano discloses analyzing another subscriber who approaches the display device within a threshold distance, she fails to disclose a distance between the subscriber and another subscriber. Higgins discloses the following:
	wherein the at least one command comprises a designation command configured for analyzing other subscriber to within a threshold distance [of the subscriber] based on the photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11).

	As per claim 5, Avegliano and Higgins disclose the service device of claim 1, and Avegliano also discloses the following: 
	wherein the analyzing the state information of the subscriber includes identifying a particular object having similarity with a reference object image for recognizing the subscriber from objects within the photographing image and analyzing state information of the particular object as the state information of the subscriber ([0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system. The hardware processor 502 identifies the user 510 [subscriber] based on analyzing the images of the user [particular object]. For instance, image recognition system may analyze and compare the image of a user [photographing image] with known or previously stored images [reference object image] to recognize or identify the user 510 [subscriber]. The hardware processor may retrieve from the database 506, a user profile associated with the user 510 based on the identifying).  
As per claim 6, Avegliano and Higgins disclose the service device of claim 5, and Avegliano also discloses the following:
	wherein the reference object image is learned from a registration image pre-registered in connection with the subscriber and the registration image includes an image uploaded to a particular Social Network Service (SNS) of the subscriber ([0020] The system… may create and/or store a database containing image of faces of multiple customers. The database may incrementally augmented over time with additional data (e.g., additional images [registration image] of existing customers [pre-registered in connection with the subscriber]... The system may communicate with multiple data sources to receive or obtain input to identify, recognize and or track people coming and going at the location, and to compute users' attention, emotional, and well-being data (e.g., from… social media, interaction with apps) [0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated, for example, using image recognition and sentiment analysis of content recently posted in social networks (e.g., the customer's online posting on social network or media or another online channel in the past defined period of time may be examined to determine the customer's sentiment).  
	As per claim 8, Avegliano discloses the method of claim 7, and Avegliano also discloses the following:
	analyzing other subscriber that approaches the [display device] to within a threshold distance based on the received photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. , 	determining a correlation between the subscriber and the other subscriber ([0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first, i.e., customer’s with correlated state information, such as a high stress level, will view the same advertisement selected on the basis of state information),
	designating the subscriber and the other subscriber as a state-based advertisement group when the correlation between the subscriber and the other subscriber is determined, and providing, to the subscriber terminal, an advertisement based on state information of at least one of the subscriber and the other subscriber within the state-based advertisement group ([FIGS. 2A-2C, 3-4] [0050] FIG. 2B shows a data structure storing customer's emotion level [state information] [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first… the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time [designating a state-based advertisement group] (in the example, users 1, 2 and 3 share the same space) [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522 and 
	While Avegliano discloses analyzing another subscriber who approaches the display device within a threshold distance, she fails to disclose a distance between the subscriber and another subscriber. Higgins discloses the following:
	analyzing other subscriber within a threshold distance [of the subscriber] based on the received photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11).
	Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit.  
As per claim 13, Avegliano and Higgins disclose the service device of claim 1. Avegliano discloses the following:
	wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images), and the service device is to receive the photo of the subscriber analysis area from the photographing device ([0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images [0054] The hardware processor 502 [service device] may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera [photographing device])
	As per claim 14, Avegliano and Higgins disclose the service device of claim 13. Avegliano discloses the following:
	wherein the photographing device is a CCTV device ([0054] . The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system [CCTV]).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Higgins, and further in view of Dange et al. (US 2019/0035153 A1), hereinafter Dange). 
	As per claim 3, Avegliano and Higgins disclose the service device of claim 1, and Avegliano also discloses the following:
	wherein the at least one command comprises a designation command configured for analyzing other subscriber that approaches the [display device] to within a threshold distance based on the photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522).
	While Avegliano discloses analyzing another subscriber who approaches the display device within a threshold distance, she fails to disclose a distance between the subscriber and another subscriber. Higgins discloses the following:
	wherein the at least one command comprises a designation command configured for analyzing other subscriber to within a threshold distance [of the subscriber] based on the photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is 
	Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 
	While Avegliano and Higgins disclose state-based advertisement groups, they fail to disclose location-based groups. Dange discloses the following:
	determining there is no correlation between the subscriber and the other
subscriber ([0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), and
	designating the subscriber and the other subscriber as a location-based [content] group when no correlation is determined between the subscriber and the other subscriber, and providing, to the subscriber terminal, [content] based on the location to the subscriber within the location-based [content] group ([0070] if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), the augmented reality system 100 may provide the same augmented reality elements [identical content] in an augmented reality overlay for a 
	Avegliano, Higgins, and Dange are analogous references as all disclose systems of capturing and analyzing an image to determine information of the identified person(s). Avegliano discloses a system where state information is gathered of at least 2 subscribers near a display device. If a correlation exists between subscribers’ state information, an advertisement will be ranked and selected to be displayed to the subscribers. However, Avegliano fails to disclose an embodiment of displaying identical content when there is no correlation determined. Dange discloses an augmented reality system, where a relationship [state] is determined from the identified users. If there is no correlation, identical content is presented to the users on the basis of location, e.g, a default display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dange into Avegliano. Avegliano teaches a formula that will select advertisements based on the most highly-correlated state information. Providing location-based content when no correlation exists provides the obvious benefit of providing relevant advertisements to all parties involved. 
	As per claim 9, Avegliano discloses the method of claim 7, and Avegliano also discloses the following:
	analyzing other subscriber that approaches the [display device] to within a threshold distance based on the photographing image ([0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522). 
analyzing other subscriber to within a threshold distance [of the subscriber] based on the photographing image ([0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11).
	Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 
	While Avegliano and Higgins disclose state-based advertisement groups, they fail to disclose location-based groups. Dange discloses the following:
	determining there is no correlation between the subscriber and the other
subscriber ([0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the designating the subscriber and the other subscriber as a location-based [content] group when no correlation is determined between the subscriber and the other subscriber, and providing, to the subscriber terminal, [content] based on location to the subscriber within the location-based [content] group ([0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), the augmented reality system 100 may provide the same augmented reality elements [identical content] in an augmented reality overlay for a particular member of the group. In that embodiment, that particular member would appear the same to every other group member [subscriber in location-based group] who looks at her [0075] the augmented reality system 100 may provide a default augmented reality overlay that is appropriate to the location and setting of the user 110a).
	Avegliano, Higgins, and Dange are analogous references as all disclose systems of capturing and analyzing an image to determine information of the identified person(s). Avegliano discloses a system where state information is gathered of at least 2 subscribers near a display device. If a correlation exists between subscribers’ state information, an advertisement will be ranked and selected to be displayed to the subscribers. However, Avegliano fails to disclose an .
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Avegliano, in view of Higgins, and further in view of Steiner et al. (US 2012/0213420 A1), hereinafter Steiner. 
	As per claim 4, Avegliano and Higgins disclose the service device of claim 2, however Avegliano fails to disclose determining a correlation. Higgins discloses the following: 	
	Wherein the correlation is determined between the subscriber and the other subscriber ([0083] FIG. 6, in step 604, the media object is analyzed to determine at least one indicator of a relation between the first person and a second person associated with the media object).  
	Avegliano and Higgins are analogous references as both are related to identifying state information of nearby users. Avegliano discloses a formula that, when there is a high-correlation in state information, a state-based advertisement is displayed, however does not specify actively determining that there is a correlation. Higgins discloses determining a correlation between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Adding a binary step of “correlated or not” establishes a threshold value of what is considered “correlated”, providing a more customizable advertising system.  

	wherein, the correlation is determined between the subscriber and the other subscriber when the other subscriber is identified from a registration image which the subscriber registers or the subscriber is identified from a registration image which the other subscriber registers ([0021] This document describes systems and techniques for performing facial recognition without the use of stored biometric data, particularly within the context of a social network according to embodiments of the present disclosure. As described below, face images in digital photos that are submitted to a computer system are tagged… to associate the face images with the identifiers of the persons to whom they belong. For persons who choose to participate in such a system [subscriber] and give permission for their faces to be recognized automatically [subscriber identified], collections of digital photos [registration image] having identified faces are associated with the online identifiers of various persons pictured in the photos [0028] user “Brad” [the subscriber] interacts with a user device 104 to upload a digital photograph 106 to a server device 108 through a network 110. The digital photograph 106 includes a facial image 112 of user Brad, a facial image 114 of user Channing [other subscriber], and a facial image 116 of user Neil [other subscriber]. [0029] system 108 stores the digital photograph 106 in a digital photograph index 118. The digital photograph index 118 is an electronic file repository or database that can be used to store digital photographs and user identifiers for photographs submitted by users.  See also [FIG. 6], [0044-0046], [0068]).
	Avegliano, Higgins, and Steiner are analogous references, as all relate to identifying users in photographing images. Avegliano and Higgins disclose a system which identifies a subscriber from a registration image, and identifying another subscriber. However, the combination fails to disclose identifying the other subscriber from a registration image registered by the subscriber, or vice versa. Steiner discloses a system for facial recognition, where a subscriber may upload registration images of other subscribers. These images are then used to 
	As per claim 10, Avegliano and Higgins disclose the method of claim 8, however Avegliano fails to disclose determining a correlation. Higgins discloses the following:
	the correlation is determined between the subscriber and the other subscriber ([0083] FIG. 6, in step 604, the media object is analyzed to determine at least one indicator of a relation between the first person and a second person associated with the media object).  
	Avegliano and Higgins are analogous references as both are related to identifying state information of nearby users. Avegliano discloses a formula that, when there is a high-correlation in state information, a state-based advertisement is displayed, however does not specify actively determining that there is a correlation. Higgins discloses determining a correlation between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Adding a binary step of “correlated or not” establishes a threshold value of what is considered “correlated”, providing a more customizable advertising system.  
	While Avegliano and Higgins disclose a subscriber registration image, they fail to disclose registering an image of another subscriber. Steiner discloses the following:
	the correlation is determined between the subscriber and the other subscriber when the other subscriber is identified from a registration image which the subscriber registers or the subscriber is identified from a registration image which the other subscriber registers ([0021] This document describes systems and techniques for performing facial recognition without the use of stored biometric data, particularly within the context of a social network according to embodiments of the present disclosure. As described below, face 
	Avegliano, Higgins, and Steiner are analogous references, as all relate to identifying users in photographing images. Avegliano and Higgins disclose a system which identifies a subscriber from a registration image, and identifying another subscriber. However, the combination fails to disclose identifying the other subscriber from a registration image registered by the subscriber, or vice versa. Steiner discloses a system for facial recognition, where a subscriber may upload registration images of other subscribers. These images are then used to identify the other subscribers in photographing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner into Avegliano and Higgins. Doing so allows for a more focused identification of potentially-correlated subscribers by searching the most-likely correlated subscribers first, such as a family member, likely cutting back on time to identify.
Response to Amendments/Arguments
In the response filed on March 17th, 2021, Applicant has amended claims 1-5 and 7-11, and has presented claims 13-16 for examination. 
In the response filed on March 17th, 2021, Applicant has amended claims 2-3 and 8-9 in effort to overcome the previous rejection under 35 U.S.C. 112(b), mailed on January 6th, 2021. The Examiner has found that the claimed invention is no longer indefinite. However, the Examiner requests Applicant correct minor grammatical errors found in these claims. Further explanation can be found above.
In response to the amendments made to claim 1, the Examiner has found that the scope of the claim language is unclear. Accordingly, claim 1 is rejected under 35 U.S.C. 112(b), as are dependent claims 2-6 and 13-14. Further explanation can be found above.
In the response filed March 17th, 2021, Applicant has argues (pg. 9-12) that independent claims 1 and 7 were directed to patent-eligible subject matter under 35 U.S.C. 101. Applicant’s arguments have been considered, but are not persuasive. Independent claims 1 and 7 remain directed toward patent-ineligible subject matter for the reasons discussed above. Dependent claims 2-3, 8-9, and 13-16 are also rejected under 35 U.S.C. 101. However, Applicant’s amendments to claims 1, 4-7, and 10-12, have shown a practical application of claims 4-6 and 10-12. Accordingly, the prior rejection for claims 4-6 and 10-12 under 35 U.S.C 101 is withdrawn.	The Examiner notes under Step 2A, Prong II, when examined individually and in combination, claims 4-5 and 10-11 were found to integrate the judicial exception into a practical application. It is further noted that the rejection of claims 6 and 12 was withdrawn because of their dependence on claims 5 and 11, respectively. In the effort of compact prosecution, the Examiner recommends Applicant incorporate limitations recited in claims 4-5 or 10-12 into independent claims 1 and 7. As an example, the explicit recitation determining a correlation by way of image recognition provides a practical application. As another example, explicit recitation 
In the response filed March 17th, 2021, Applicant’s arguments (pg. 12-17) with regard to the previous rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. The Examiner has found that Avegliano and Higgins teach each and every limitation of Claim 1. In response to Applicant’s amendments to claim 1, the Examiner has updated the relevant citations accordingly. Citations to claims 2-6 and 13-14 have also been updated, however the grounds of rejection and combination of prior art references under 35 U.S.C. 103 is maintained. Furthermore, upon examination of amended claim 7, the Examiner has found that Avegliano alone teaches the limitations of claim 7. The Examiner has raised a new rejection under 35 U.S.C. 102. The examiner has also found that dependent claims 11-12 and 15-16 are taught by Avegliano. Further citations can be found above. 	The Examiner notes that upon amending claims 1 and 7, the scope of Applicant’s invention allows for an embodiment in which the subscriber terminal is not a mobile device, such as a smartphone, but instead a public display device. Applicant’s specification also supports such an embodiment in [0042], “subscriber terminal 10 may correspond to … a digital broadcast terminal, television.” In such an embodiment, the location information of the subscriber terminal is not synonymous with the location information of the subscriber. While Examiner has stated in prior office actions that Avegliano does not disclose location information, this is true only for embodiments wherein the subscriber terminal is a device carried or worn by the subscriber – a limitation not required by amended claims 1 and 7. Additionally, citations have been updated to reflect that Applicant’s “subscriber terminal” is Avegliano’s “rendering device” or “display . 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622